Title: To Thomas Jefferson from James Bowdoin, 18 July 1808
From: Bowdoin, James
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     Boston July 18th. 1808.
                  
                  Being quite unwell when your obliging letter of the 23d Ultimo & its enclosures reached me, I embrace the first moment of convalescence to thank you for them. Your letters to me while in france, with one exception, intercepted by means as I have reason to believe, as unjustifiable as dishonourable, would have afforded me much satisfaction, had I have duly recd. them; but left as I was without knowing your opinions, or receiving any reply to the numerous letters I had written, was certainly a situation both perplexing & embarrassing. I desist from entering into the subject, knowing it to be disagreeable to you, & that you must have other matters of more importance, & of the highest moment, on which to decide:—I wish Sir to forget the subject of my foreign mission, believing however, that there was an oppty. in which something beneficial might have been obtained through another line of conduct than that which has been pursued towards Spain: but I impute no blame to you Sir on the occasion, since you acted upon the advice you had previously recd., & it was unfortunate, that you were not sooner apprized of the real channels, through which it was procured:—Decision on Spanish affairs prior to the battle of Jenna would have commanded the most complete success, & would have procured great respect to the U.S. from the european powers: I consider the line of conduct then adopted & since pursued towards france & Spain, as the incipient of our present situation, & the leading cause of all the embarrassments and perplexities, in which our foreign relations are now involved: the System then adopted could not with safety have been abandoned without endangering our neutrality after france had extended her dominion & influence over the north of europe; but prior to that period, the U. States had it in their power to have adjusted their affairs with Spain upon their own terms, certainly on equitable ones, had not that unfortunate temperizing measure suggested by & at the instigation of certain Stockjobbers at Paris, stood in the way of that line of conduct, which would have naturally procured the most satisfactory results.
                  Considering the present posture of our foreign affairs, no measure could be better devised than the Embargo; but it is yet doubtful, whether the country has disposition, fortitude or virtue to submit to its privations, for a sufficient length of time, to procure those advantages, which are contemplated from it. Under these circumstances, I have tho’t, whether some of my opinions on the subject of our foreign affairs might not prove acceptable to you; I hope at least that my warm wishes for the success of your administration will be a sufficient apology for suggesting them.
                  I apprehend Sir, that the whole force of our policy ought to be directed to procure justice from G. Britain, & an amicable adjustment of all matters in controversy whether political or commercial;—I do not mean hereby an equivocal half way business grounded on concessions & sacrifices; but an adjustment founded on reciprocal rights & advantages, leaving the commerce & fisheries of the U.S in the full possession of a reciprocated interest & protection, & to leave france to take such a line of conduct, as she might see fit on such an Event: it was in reference to this line of conduct & policy, that I wrote the letters I did to Mr. Williams when in England, copies of which I have had the honour to forward to you by my letters of the 17th of feb. & of the 9th of June last.
                  Knowing there are divisions in the british cabinet on the policy of the measures pursued towards the US. I apprehend that if Overtures were again made to that cabinet through an immaculate & able statesman expressly deputed for the purpose, carrying with him the feelings of the country & your assurances to give a decided & ready approbation to an equitable & permanent system of reconciliation grounded on the suggestions contained in my letters to Mr. Williams, I think such a mission at this time wd. prove successful—This certainly was the opinion of Mr. Williams, who had intimate communion with several of the most distinguished members of the present Cabinet, who is himself an able politician; & well affected to the rights & liberties of our Country, as well as his own:—Mr. Monroe was well acquainted with him & can give you a fuller & more comprehensive idea of his character; & of the value of his political sentiments.
                  Permit me to hope Sir that nothing herein suggested will be construed to derogate in the least degree, from the conduct & character of Mr. Pinkney, who I consider a worthy & respectable man, doing every thing in his power to promote the interest of his government;—nor yet that it is intended to have a personal operation, by opening a way to my appointment to another foreign mission: Be assured Sir I have no veiws of the kind, as I have not the wish or the intention of again going abroad, the state of my health being a sufficient disqualification, was there no other objection to it.
                  I thank you Sir, for your obliging present of the writing machine, which I shall esteem as coming from you & I shall take the earliest oppty. of procuring it from france, where I left it subject to your Orders, not knowing what was your determination in regard to it. I also feel much obliged to you for the appointment of Mr. oBrien to the Consulate of St. Andero: I presume a better one could not have been made in that Post, besides giving protection to a large & respectable family, the widow & children of the decd Consul: Will you permit me Sir to mention to you, that Mr. William Dickinson, who is a respectable & worthy man of the same city, & connected in business with the late Mr. OBrien, has acted as Vice-Consul in that post for a number of years, and it would compleat the happiness & protection of this worthy family. shd. you see fit to extend to him the Commission of Vice-Consul for that post, & I believe it will serve the commercial interest of our Country that he shd. be appointed.
                  Having this moment recd. intelligence of Mr. Skipwith’s resignation of his office as Consul genl. at Paris, & of his determination to authorize Mr. Jsa. Cox Burnet to act therein until the vacancy shall be filled: Being well acquainted with Mr. Burnet & knowing him to be a faithful, intelligent & an attentive officer, rendering the most assiduous services to all our country men having occasion to visit Paris, & that he is warmly & superstitiously attached to you & to your administration, I have thought it but justice to a worthy man to thus characterize him: he is well acquainted with the routine of business in the french offices & all the Officers of the french Govt. with whom our Citizens usually have business: he is a perfect master of the french language & speaks it with the purity and precision of a french-man: I mention these circumstances for your consideration to meet any Representations, which may be made of a contrary nature, or from mistaken motives.
                  Permit me Sir to renew to you my assurances of most respectful attachment & Regard & to subscribe myself dear Sir, Your faithful & most obedient Servant
                  
                     James Bowdoin.
                  
               